Title: From John Quincy Adams to George Washington Adams, 30 October 1826
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear George.
					Washington 30. October 1826.
				
				I have received with much satisfaction your Letter of the 23d. and 24th. instt. with the enclosed copy of the writ, and list of papers left with you in the two Trunks marked with the Initial Letters J. A—Your account of the employment of your Time is equally gratifying, and if you have persevered in the plan upon which you commenced, even to this day, I am sure you have found a reward of Industry, in what you have already done—But let not this induce you to relax your exertions—Persevere in the practice of early rising—I might almost say I ask of you nothing more—for the rest will all come of itself—My own Time is now as I had apprehended it would be so much absorbed with public business that I know not when I shall be able to give you the Instructions which you request, but I shall endeavour to answer all your Letters upon business; and to give you my wishes upon every point which may require immediate attention. The Policy at the Mutual Fire Insurance office which I have is upon the Building in Nassau Trust containing the three small Tenements, it expires on the 1st. of September 1829. and although as you observe it might as well be with the rest in your hands, it may without inconvenience remain with me for the present.Your arrangements for the printing of Mr Whitney’s Discourse have been proper—Of the three hundred copies you have ordered, you may give two hundred to Mr Whitney himself, with my compliments, and request that he would distribute them among his parishioners and others as he thinks proper—The other hundred, reserving half a dozen copies for me, you may dispose of among the friends of the family at your discretion—If the printer chooses to print more copies for sale at his own cost, and for his own profit, he may do so—Give my respects to Mr Child, and inform him that I have repeatedly declined consenting to the publication of my Letters to you on the Bible, and must still decline— This day you have I hope heard Dr Kirkland. From him I expect much—Day of my Father’s Birth! I hail thee yet—What though his vesture, moulders in the grave—Yet, shall not Death th’ immortal Soul enslave—The Sun is not extinct—His orb has set—(Caetera Desunt—) / your’s.
				
					
				
				
			